Citation Nr: 0202374	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  98-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
September 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 2000, the Board remanded 
the case to the RO for additional development of the record.  
The requested development having been completed, the case has 
now been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran is service-connected for amputation of the 
left arm above the elbow evaluated as 70 percent disabling, 
residuals of a fracture of the right fibula evaluated as 
noncompensable, a scar on the palm of the right hand 
evaluated as noncompensable, and a scar to the left upper 
thigh donor site for artery transfer evaluated as 
noncompensable, with a combined service-connected disability 
rating of 70 percent.

2.  The veteran has been awarded an Associate of Applied 
Science degree in accounting, and he has occupational 
experience as a truck driver in the military and after 
service as an expediter involving work with purchase orders, 
supplies, data processing and bookkeeping.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.25 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes all service 
medical records as well as a VA examination report, a 
disability examination report, documents from the Social 
Security Administration, and the veteran's vocational 
rehabilitation folder.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  The Board notes that the 
veteran was scheduled for a May 1999 Board hearing at his 
request, but he failed to report.  The Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to TDIU benefits.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, these issues need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 
1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

In the present case, the veteran is service-connected for 
amputation of the left arm above the elbow evaluated as 70 
percent disabling, residuals of a fracture of the right 
fibula evaluated as noncompensable, a scar on the palm of the 
right hand evaluated as noncompensable, and a scar to the 
left upper thigh donor site for artery transfer evaluated as 
noncompensable.  The veteran has a combined service-connected 
disability rating of 70 percent.  See 38 C.F.R. § 4. 25, 
Table 1.  Thus, he meets the percentage criteria under 
38 C.F.R. § 4.16(a).  The Board must now consider whether 
these service-connected disabilities render him unable to 
obtain and retain substantially gainful employment.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The record reflects a disability examination report dated in 
October 1996.  The report indicates that the veteran was able 
to drive a car, but he did complain of stump pain.  A 
diagnosis of left arm amputee, very well adjusted, was noted.  
The examiner noted that the veteran appeared to be well 
adjusted and had learned to compensate.  The examiner also 
noted that a prosthesis had been prescribed for the veteran, 
but it did not fit.  The examiner opined that the veteran was 
intelligent and if he could get a good prosthesis, he could 
adjust.  The examiner also opined that with a good choice of 
employment, the veteran could be very productive.  

Upon VA examination dated in December 1996, the veteran 
complained of phantom pain in his left extremity.  He 
reported no other problems at that time.  The examiner noted 
no problems on physical examination other than an amputation 
of the left arm above the elbow and several non-tender scars.  
The veteran was noted as clear and cooperative 
psychiatrically.  Diagnoses of left arm above-the-elbow 
amputation with residual phantom pain, history of brain 
concussion with residual dizziness cleared at the present 
time, history of fracture of the right fibula with occasional 
aching upon excessive use, history of laceration of the right 
hand and thumb with nonpainful scar, and history of painful 
knee secondary to overuse and with no limitation of motion at 
the present time, were noted.  

The record further reflects that the veteran participated in 
VA's vocational rehabilitation program.  A September 1997 
Special Report of Training indicates that the veteran did 
have a prosthesis.  A March 1998 Special Report of Training 
indicates that the veteran's classes were going very well and 
he reported no difficulties.  The veteran graduated in May 
1999 with an associate degree in applied science in 
accounting.  Documents from Rehabilitative Services and 
Vocational Placement, Inc., indicate that the veteran was 
anxious to locate full-time employment in his field.  It was 
noted that no barriers to employment were identified and the 
veteran had marketable skills, a strong work ethic, and 
should make a favorable impression with prospective 
employers.  The record demonstrates that the veteran started 
working in June 1999 in a full-time temporary position as an 
expediter which involved work with purchase orders, supplies, 
data processing and bookkeeping.  A December 1999 e-mail 
record indicates that the veteran was interviewed by the 
Director of Disabled American Veterans.  He was not chosen 
for the position because he was not mobile as required for 
the job; however, it was noted that the Director was very 
impressed with the veteran and felt that he would make an 
excellent Service Officer.  In April 2000, the RO wrote the 
veteran and requested that he complete an employment 
questionnaire.  The record reflects that no response was 
received from the veteran.  Documents obtained from the 
Social Security Administration indicate that the veteran was 
denied entitlement to disability benefits.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
TDIU benefits.  The evidence does not demonstrate that the 
veteran is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.  There is no persuasive evidence of record 
indicating that the veteran's service-connected disabilities 
alone render him unemployable, nor is the evidence in a state 
of equipoise on that question.  To the contrary, the totality 
of the evidence suggests that he is capable of substantially 
gainful employment.  In this regard, the October 1996 
disability examiner opined that the veteran was very well 
adjusted and with a good prosthesis could be very productive.  
The evidence further demonstrates that the veteran was fitted 
with a prosthesis.  VA educational reports further 
demonstrate that individuals trained in the 
educational/rehabilitation field feel that the veteran is not 
precluded from gainful employment due to his service-
connected disabilities.  The Board also believes it 
significant that after his graduation with an associate 
degree in accounting, the veteran was able to find full-time, 
although temporary, employment which appeared to be 
consistent with his education.  The Board notes that the 
veteran failed to respond to the RO's employment 
questionnaire in April 2000 requesting updated and current 
employment information.  

In summary, the preponderance of the evidence is against a 
finding that the veteran's service-connected disabilities 
render him incapable of performing the mental and physical 
acts required by employment consistent with his education and 
work history.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to TDIU benefits.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

